Name: Commission Regulation (EEC) No 2869/88 of 16 September 1988 amending Regulation (EEC) No 1432/88 laying down detailed rules for applying the co-responsibility levy in the cereals sector
 Type: Regulation
 Subject Matter: distributive trades;  means of agricultural production;  plant product;  trade policy;  agricultural structures and production;  trade
 Date Published: nan

 No L 257/22 Official Journal of the European Communities 17. 9 . 88 COMMISSION REGULATION (EEC) No 2869/88 of 16 September 1988 amending Regulation (EEC) No 1432/88 laying down detailed rules for applying the co-responsibiljlty levy in the cereals sector Stocks of cereals held by operators other than producers, with the exception of those held by operators in France and Italy, and belonging to them on the date from which this Regulation applies, shall be considered as having been placed on the market within the meaning of Article 1 (2). However, stocks of certified seed shall not be considered as having been placed on the market in the case of seed grain which is ready for use as such and the co-responsibility levy for which has not been passed on to the producer. Holders of cereals stocks must, by the end of July 1988 at the latest, pay the co-responsibility levy applicable on the day before the date on which this Regulation enters into force .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2221 /88 (2), and in particular Articles 4 (5) and 4b (5) thereof, Whereas, under the detailed rules for applying the co-responsibility levy in the cereals sector as laid down by Commission Regulation (EEC) No 2040/86 (3), seed grain , except exported seed grain, was exempted from the said levy ; whereas that exemption was explicitly provided for in Commission Regulation (EEC) No 1432/88 (4), as amended by Regulation (EEC) No 2324/88 (*), which replaced Regulation (EEC) No 2040/86 as from the 1988/89 marketing year ; whereas seed grain stocks held by operators at the end of the 1987/88 marketing year should thus be exempted where they involve seed grain which is ready for use and the co-responsibility levy for which has not been passed on to the producer ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from :  1 June 1988 in Greece, Spain and Italy in respect of all cereals other than maize and sorghum,  the second stage in Portugal,  1 July 1988 in the other Member States and in the Member States listed in the first indent in respect of maize and sorghum. HAS ADOPTED THIS REGULATION : Article 1 The first subparagraph of Article 7 ( 1 ) of Regulation (EEC) No 1432/88 is hereby replaced by the following : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 September 1988 . For the Commission Frans ANDRIESSEN ' Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 197, 26 . 7. 1988, p. 16. 0 OJ No L 173, 1 . 7 . 1986, p. 65. 0 OJ No L 131 , 27. 5 . 1988 , p. 37. 0 OJ No L 202, 27. 7. 1988, p. 39.